Citation Nr: 0335556	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  99-14 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant in this case is a veteran who served on active 
duty from February 1965 to April 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD.  Although the veteran initially requested a Board 
hearing, he subsequently withdrew that request. 

In June 1986 and December 1987, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD.  In April 
1993, the RO found that no new and material evidence had been 
submitted warranting reopening of the claim of service 
connection for an acquired psychiatric disorder.  The veteran 
was informed of this determination that month.  The veteran 
did not appeal this determination.  Accordingly, the issue of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, including the issue of whether new 
and material evidence has been submitted to reopen this 
previously denied claim, is not before the Board at this 
time.  The sole issue before the Board is whether the veteran 
should be granted service connection for PTSD.  

In February 2003, the Board upheld the RO's denial of the 
veteran's claim.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In June 
2003, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's attorney filed a 
joint motion to vacate the Board's decision and to remand 
this matter for development and readjudication.  The Court 
granted the joint motion that month, vacating and remanding 
the case to the Board.


REMAND

In a VA claim received at the RO in August 1985, the veteran 
contended that his extreme nervous condition began in 1966 
while serving aboard the U.S.S. Richard D. Anderson when the 
ship was hit by a torpedo and "we were all in the water for 
over an hour, with the enemy shelling us all the time."  

In June 1997, the RO requested additional information 
regarding the veteran's alleged stressors in service.  In a 
response received in July 1997, the veteran contends that he 
was a gunner's mate aboard the U.S.S. Richard B. Anderson.  
It is contended that in May of 1965 incoming rounds were 
taken on the port side of the ship.  He contends that the 
ship returned fire, killing everyone on board.  The veteran 
repeated that the name of the ship was the U.S.S. Richard B. 
Anderson. 

The RO sought to confirm the veteran's alleged stressor event 
in service.  In a May 1998 report, the Department of the 
Army, United States Army and Joint Services Environmental 
Support Group (now the United States Armed Services Center 
for Research of Unit Records or "USASCRUR"), stated that the 
history of the U.S.S. Richard B. Anderson indicates that the 
ship did not serve in Vietnam during the veteran's tour of 
duty aboard that ship, May 1965 to January of 1966.  These 
dates were documented within the veteran's service personnel 
record.  A detailed report regarding the history of the 
U.S.S. Richard B. Anderson was submitted along with this 
report.  The detailed history of this ship provided by 
USASCRUR does not support the veteran's alleged stressors.  
Based, in part, on the above, the Board denied this claim in 
February 2003.  

In the joint motion of June 2003, the parties noted that 
USASCRUR had reported that the U.S.S. Richard B. Anderson, 
the ship identified by the veteran as taking incoming rounds 
in May of 1965, did not serve in Vietnam during the veteran's 
tour of duty aboard that ship (May 1965 to January of 1966).  
However, the parties found that the Board was required to 
locate information regarding the U.S.S. Prairie which the 
veteran had also been assigned to for a period of his active 
duty.  The parties noted that the veteran served on the 
U.S.S. Prairie in 1966.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
VCAA notice and assistance requirements.  
The RO should (a) advise the appellant of 
the information and evidence not of 
record that is necessary to support his 
claim, (b) of the information and 
evidence that VA will seek to provide, 
and (c) of the information and evidence 
that the appellant is expected to 
provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
RO should also ensure that the VCAA 
notice is in compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  The RO should contact the veteran and 
request that he furnish the details 
(dates, locations, etc.) of all stressors 
he is claiming with regard to his period 
of service on the U.S.S. Prairie.  

3.  The RO should then contact the 
USASCRUR and request verification of all 
stressors claimed by the veteran 
regarding his service on the U.S.S. 
Prairie.  If the veteran does not furnish 
details of any claimed stressors related 
to his service on the U.S.S. Prairie, the 
RO should nevertheless ask USASCRUR to 
furnish all available information 
regarding the history of that ship in 
1966, to specifically include any combat-
related incidents.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record and furnish the appellant and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




